DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed October 14, 2021 have been fully considered but they are not persuasive.
A) Applicant’s argument that when the adhesive contains at least one of the silane coupling agents, there are improved properties such as surface sticking, or surface protection is acknowledged.  However, mere recognition of latent properties or additional advantages in the prior art does not render nonobvious an otherwise known invention (MPEP 2145 II). The combination of Watanabe et al. and Hosaka teach the composition including a silane coupling agent.  The fact that the applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious (MPEP 2145 II).
B) Applicant’s argument that Watanabe et al. is in sharp contrast to the claimed invention is not persuasive.  As set forth in the rejection, Watanabe et al. teaches the claimed limitations except for the specific coupling agent.  Applicant does not specifically point out any supposed errors in the rejection with regard to Watanabe et al. 
C) Applicant’s argument that neither Watanabe et al. nor Hosaka teach the silane coupling agent of component (I) is not persuasive. As set forth in the rejection, Hosaka 
D) Applicant’s argument that the combination of Watanabe et al. and Hosaka would not achieve the stated properties of reducing the chances of the object being corroded is not persuasive. A chemical composition and its properties are inseparable. Advantageous properties would flow naturally from following the suggestion of the prior art (MPEP 2145 II). 
E) Applicant’s argument that there is no motivation provided to make the combination of Watanabe et al. and Hosaka is not persuasive. As stated in the rejection, at the time of the invention a person having ordinary skill in the art would have found it obvious to use the silane coupling agent of Hosaka in the composition of Watanabe et al. and would have been motivated to do so since it provides additional adhesiveness to substrates. Motivation need not be explicitly disclosed by the prior art; there exists situations where motivation to combine prior art references is not expressly stated in the prior art, but may be reasoned from knowledge generally available to one of ordinary skill in the art (MPEP 2144).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 20, 21, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2003/0022958) and in view of Hosaka (US 2005/0061429).
Regarding claim 1: Watanabe et al. teaches an adhesive (para. 11) comprising a monofunctional epoxy compound/monoglycidyl ether of a polyether alcohol (para. 54), a polyfunctional epoxy compound/polypropylene glycol diglycidyl ether (para. 54), a photo cation generator/a compound capable of initiating cationic polymerization under irradiation of an active energy ray (para. 18), an acrylic compound (para. 63), a photo-radical generator/photo-radical polymerization initiator (para. 23), at least one 
Watanabe et al. does not teach the coupling agent is a silane coupling agent of the chemical structural formulae (i-1) or (i-2).  However, Hosaka teaches a similar radiation curable adhesive with the coupling agent KBM303 from Shin-Etsu Chemical Co. (para. 66), which is 2-(3,4-epoxycyclohexyl)ethyltrimethoxysilane, which has the structure of formula (i-2).  Watanabe et al. and Hosaka are analogous art since they are both concerned with the same field of endeavor, namely oxetane compositions.  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the silane coupling agent of Hosaka in the composition of Watanabe et al. and would have been motivated to do so since it provides additional adhesiveness to substrates.
Regarding claim 2: Watanabe et al. teaches a polypropylene glycol diglycidyl ether (para. 54) and a monoglycidyl ether of a polyether alcohol/polyethylene glycol monoglycidyl ether, polypropylene glycol monoglycidyl ether or polytetramethylene glycol monoglycidyl ether (para. 54).
Regarding claim 3: Watanabe et al. teaches 10-100 parts by mass epoxy compounds to 100 parts of another, unclaimed component (a) (para. 56) and 5-500 parts of the acrylic compound per 100 parts of the other, unclaimed compound (a) (para. 64), which would be a ratio of 10-100:5-500 of the claimed (A) and (B) to (D), which overlaps the claimed range. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05 I). At the time of the invention a person having ordinary skill in the art 
Regarding claim 20: Watanabe et al. teaches a polyfunctional oxetane compound (para. 58 and 59), 10-100 parts polyfunctional epoxy (para. 56) and 5-200 parts oxetane (para. 60), which overlaps the claimed range.
Regarding claim 21: Watanabe et al. teaches the amount of the oxetane is 5-200 parts (para. 60), which overlaps the claimed range.
Regarding claim 28: Watanabe et al. teaches borate salt photo cation generators (para. 43-48).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN MCCULLEY/           Primary Examiner, Art Unit 1767